At Auction. Michigan Territory, Supreme Court sitting in Chancery.
In pursuance of a decretal order of the Honorable Supreme Court of the Territory of Michigan, sitting in Chancery, of the date of the 19th of October, A.D. 1826, will be sold at the house of Mrs. Roby, in the City of Detroit, on the fourth day of June next, all and singular, that certain lot or parcel of ground, situate, lying and being in the city of Detroit, and Territory of Michigan, bounded and described as follows, to wit:—Beginning at the North East angle of said Lot, on Jefferson Avenue, at a point or piece of ground conveyed by the Govorner and Judges to one William Jones, and running thence along the line of Jefferson Avenue, South sixty degrees West eighty-four feet six inches; thence South twenty-four degrees thirty minutes East one hundred and sixty-five feet and twen-three hundredths of a foot; thence North sixty-five degrees thirty minutes East eighty-four feet six inches; thenceNorth twenty-four degrees thirty minutes West one hundred and seventy-two feet and twenty-three hundredths of a foot, to the place of beginning; containing fourteen thousand two hundred and fifty seven square feet, and sixty-eight hundredths of a square foot, be the same more or less; together with all and singular, the houses and buildings thereon erected, and all the privileges and appurtenances thereunto in any wise appertaining and belonging, subject however, to the dower of Hannah Roby, (widow of John S. Roby, deceased,) as the same has been set off to her by mete and bounds, and allowed by the Court of Probate of the County of Wayne. Sale to commence at ten o’clock, A.M. of the said 4th day of June next.
John Winder,

Register in Chancery

[Newspaper clipping]
June 4. 1827. The Reversion of the Widow’s Dower purchased this day by Mr8 Roby for $200.
Remaining part of the lot under mortgage purchased by S. Conant for 1825.
John Winder
Reg’